DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.3. Applicant's arguments and amendments to the claims presented in the reply of 19 January 2021 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. In particular, the declaration under 37 C.F.R. 1.132 by Yoshimi Arima filed on 19 January 2021 is effective to overcome the prior rejection of claims 6, 7, 10, 11 and 18 under 35 U.S.C. 112(a) – enablement.
Claim Status
4.  Claims 6, 7, 10, 11, 18 and 28-36 are pending.
	Claims 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
                            
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 10, 11 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant' s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the expression of CSTA and the occurrence of a heterogeneous cancer cell population and the occurrence of a poor prognosis. Specifically, the claims recite “a step of identifying the subject as having a heterogeneous cancer cell population where increased CSTA is detected and designating the subject as having a poor prognosis.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
Further, MPEP 2106.04(a)(2) III states “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”
The claims require performing the steps of “determining” whether the expression of CSTA is increased as compared to a homogenous cell population; “identifying” the subject as having a heterogeneous cancer cell population based on the expression of the CSTA gene; and “designating” the subject as having a poor prognosis. Neither the specification nor the claims set forth a limiting definition for “determining,” "identifying" or 
“Identifying” and “designating” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the 
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
The claims recite the additional non-patent-ineligible step of detecting the expression of CSTA. However, this step does not practically apply the judicial exception. Rather, this step is part of the data gathering process necessary to apply the judicial exception.

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims recite the additional non-patent-ineligible step of detecting the expression of CSTA. However, methods for detecting gene expression by extracting RNA, synthesizing cDNA from the extracting RNA and analyzing gene expression, were well-known, routine and conventional in the prior art. See, e.g., Parker et al. (J Pathology. 2008. 214: 337-346) discussed in detail below and Champetier et al (WO2006/053442; cited in the IDS, see, e.g., p. 20).
See also MPEP 2106.05(d)II which states that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target nucleic acids to be detected - does not add an inventive concept to the recited judicial exceptions since the identity of the target nucleic acid is part of the law of nature / natural correlation.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
In the reply, Applicant argues that the claims are directed to a practical and states:
“Additional elements that limit the methods of the claims include determining RNA expression of a limited set of genes in cancer tissue samples of a limited set of cancers (i.e., breast cancer, melanoma, lung cancer, or pancreatic cancer tissue samples) for determining heterogeneity of the cancer and prognosis of the subject. Thus, the methods of the claims are directed to applications or uses such that the claimed methods do not monopolize merely determining expression of the recited genes for any purpose.”

 These arguments have been fully considered but are not persuasive. The additionally recited step of detecting expression of CSTA is not an application of the recited judicial exceptions. It is part of the data gathering step required to observe the recited law of nature of the natural correlation between CSTA levels in the cancer tissue and a heterogeneous cancer cell population and poor prognosis. The steps of identifying heterogeneity of the cancer and designating the subject as having a poor 
The response argues that the claims are not directed to a mental process. It is argued that the step of determining RNA expression in a cancer tissue sample cannot be performed mentally.
However, this argument misinterprets the rejection. The rejection does not state that each and every step in the claim may be performed mentally and clearly does not state that the step of detecting CSTA RNA levels in the cancer tissue sample from the patient can be performed mentally. However, the rejection does state that the steps of “determining” whether the expression of CSTA is increased as compared to a homogenous cell population; “identifying” the subject as having a heterogeneous cancer cell population based on the expression of the CSTA gene; and “designating” the subject as having a poor prognosis can be accomplished by critical thinking processes, and thereby are the judicial exception of an abstract idea / process. 
See MPEP 2106.04(a)(2)IIIA which states (emphasis added):
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011);” 

New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 10, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 10, 11 and 18 are indefinite over the recitation “and designating the subject as having a poor prognosis” because the claims do not set forth the criteria for making the designation that a subject has a poor prognosis. It is unclear, for example, if a subject is designated as having a poor prognosis based on the determination of an increased level of expression of the CSTA gene in the sample from the subject as compared to the homogeneous cancer cell population and/or based on the identification of the subject as having a heterogeneous cancer cell population, or based on another, unspecified criteria, such as information that is provided in a database.

Maintained / Modified Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (J Pathology. 2008. 214: 337-346).
Parker teaches a method comprising detecting the expression level of CSTA (referred to therein as Stefin A) in a cancer tissue sample from a patient (p. 338, col. 2 to p. 339, col. 1). Parker teaches that the levels of CSTA expression were detected by extracting RNA from the cancer tissue sample; converting the extracted RNA to cDNA and performing PCR to amplify and detect CSTA nucleic acids (p. 338, col. 2 to p. 339).  Parker also performed IHC analysis to determine CSTA expression levels in different cells of breast tumor (p. 341 and Figure 3A). It is stated that “In primary tumors, Stefin A expression could be detected in a subset of tumours, where an irregular expression 
Accordingly, Parker teaches a method comprising a step of: detecting the expression of CSTA in a cancer tissue sample from a patient by extracting RNA from the cancer tissue sample; converting the extracted RNA to cDNA, and analyzing the expression of CSTA, and a step of determining that the cancer tissue sample contains a heterogeneous cancer cell population based on the expression of CSTA, thereby identifying a subject as having a heterogeneous cancer cell population based on the expression of CSTA in the cancer cells. 
Regarding the additionally recited steps in the claims of “determining” whether the expression of CSTA is increased as compared to a homogenous cell population; “identifying” the subject as having a heterogeneous cancer cell population based on the expression of the CSTA gene; and “designating” the subject as having a poor prognosis, the specification does not provide a limiting definition for “determining,” “identifying” or “designating” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the “determining,” “identifying” and “designating” steps is that these steps may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. 
Note that the present claims are not directed to a method of designating a subject as having a poor prognosis, but rather are directed to a method per se. The claims also do not require that one acts on the determination / designation that a subject has a poor prognosis by, for example, administering a particular type of anti-cancer agent to the subject designated as having 
The determining, identifying and designating steps, without any associated further action, does not materially transform or modify the method of detecting CSTA expression. These steps merely direct the practioner as to how one thinks about the outcome of the detecting step. Thus, adding the mental steps of “determining,” “identifying” and “designating” does not materially distinguish the claimed method over the prior art method of Parker.
Regarding claim 7, Parker teaches detecting CSTA expression by detecting mRNA using RT-PCR (p. 338, col. 2 to p. 339, col. 1).
	Maintained Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (J Pathology. 2008. 214: 337-346) in view of Pistelli et al (Anticancer Research. 2013. 33: 2737-2742).
The teachings of Parker et al are presented above. 
In particular, Parker teaches the clinical data of the human breast cancer cells that were assayed for CSTA expression and discloses that the breast cancer cell samples included 38 samples that were estrogen receptor (-), 45 samples that were progesterone receptor (-) and 101 samples that were HER2(-) – see Table 1.
Parker does not specifically teach that the breast cancer cells were estrogen receptor (-), progesterone receptor (-) and HER2(-).
However, given that 38 samples were ER(-), 45 samples were PR(-) and 101 samples were HER2(-), it is highly likely that the samples included breast cancer cells that are that are ER(-), PR(-) and HER2(-).
Further, Pistelli teaches that triple negative breast cancer (“TNBC” – i.e. ER(-), PR(-) and HER2(-) accounts for 15-20% of breast cancers and has a poor prognosis due to the fact that it is a more aggressive breast cancer and that there is a lack of effective targeted therapies (see abstract and p. 2737). It is further disclosed that TNBC includes a heterogeneous group of tumors, having different gene expression profiles and different biological and clinical behaviors (p. 2737, col. 2 and p. 2740, col. 2). Pistelli discloses the need to identify gene expression markers characteristic of 
In view of the teachings of Pistelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Parker specifically to ER(-), PR(-) and HER2(-) breast cancers in order to have determined if CSTA was expressed at higher levels in such breast cancers and could be used as a marker for prognosis and risk of metastasis of the breast cancers. 
9. Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (J Pathology. 2008. 214: 337-346) in view of Pistelli et al (Anticancer Research. 2013. 33: 2737-2742) and further in view of Arima et al (Cancer Research. April 2013. 73(8) Suppl). Proceedings: AACR 104th Annual Meeting. Abstract 522).
The teachings of Parker and Pistelli are presented above.
The combined references do not teach that the breast cancer includes ZEB1(+) CLDN1(-) cells and ZEB1(-) and CLDN1(+) cells.
However, Arima teaches that TNBC is a heterogeneous group of breast cancers. It is disclosed that TNBCs can be divided into cells that are ZEB1(+) CLDN1(-) and cells that are ZEB1(-) and CLDN1(+) and that there is reciprocal expression of ZEB1 and claudin-1, suggesting that ZEB1 represses claudin-1 in TNBCs. It is further stated that ZEB1 expression is associated with cancer progression. Arima reports that “These data suggest that the ZEB1-expressing breast cancer cells do promote tumorigenicity of claudin-1-positive cancer cells. We hypothesized that the heterogeneity on gene 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Parker so as to have assayed triple negative breast cancer tissues that included ZEB1(+) CLDN1(-) cells and ZEB1(-) and CLDN1(+) cells in order to have determined if CSTA was expressed at higher levels in cells within this subgroup of heterogeneous breast cancers and could be used as a marker for determining the prognosis of the breast cancer and risk of metastasis.Response to Remarks Regarding the Prior Art Rejections:
Regarding the rejection of claims 6 and 7 under 35 U.S.C. 102(a)(1) as anticipated by Parker et al, the response states :
“The claims require, for example, a step of determining whether the expression of a specific gene is increased as compared to a homogeneous cancer cell population and a step of identifying the subject as having a heterogeneous cancer cell population where increased gene expression is detected and designating the subject as having a poor prognosis. Such features are not found in Parker et al. In fact, as mentioned previously, Parker et al. teach the opposite of poor prognosis based on CSTA expression.”

These arguments have been fully considered but are not persuasive. The present claims are drawn to a general method i.e., “A method, comprising….” Parker teaches the active, transformative step of the claims of “detecting the expression of CSTA gene in a cancer tissue sample from a subject, wherein the detecting comprises extracting RNA from the sample, synthesizing cDNA from the extracted RNA and analyzing the expression, and wherein the cancer tissue sample is a breast cancer… tissue sample from the subject.” As discussed in the rejection, the additionally recited steps of “determining,” “identifying” and “designating” may all be accomplished by mental or verbal activities. The “determining,” “identifying” and “designating” steps are not transformative in nature and do not result in a manipulative difference between the claimed method and the method of Parker. The determining, identifying and designating steps, without any associated further action, do not materially transform or modify the method of detecting CSTA expression. These 
It is acknowledged that Parker does not teach that a high level of expression of CSTA is indicative of a poor prognosis. Although Parker arrived at a different conclusion regarding the prognosis of subjects based on CSTA levels, Parker teaches the only active/transformative steps of the claimed method – i.e., detecting the expression of the CSTA gene in a cancer tissue sample from a subject by extracting RNA, synthesizing cDNA from the RNA, and analyzing expression. The additionally recited mental / verbal steps of “determining,” “identifying” and “designating” do not result in a manipulative difference between the claimed method and that of Parker and thereby do not materially distinguish the claimed method over that of Parker.
Regarding the rejections under 35 U.S.C. 103, it is argued that Parker does not teach each and every element of the claims and that Pistelli and Arima do not remedy the deficiencies of Parker.
This argument has also been fully considered but is not persuasive. The alleged “deficiencies” in the teachings of Parker as argued by Applicant are addressed above. It is maintained that the teachings of Pistelli provide the suggestion and motivation to apply the method of Parker specifically to ER(-), PR(-) and HER2(-) breast cancers in order to have determined if CSTA is expressed at higher levels in such breast cancers and could be used as a marker for prognosis and risk of metastasis of the breast cancers; and that the teachings of Arima provide the suggestion and motivation to apply 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634